
	

113 HJ 29 IH: Proposing an amendment to the Constitution of the United States providing that the rights extended by the Constitution are the rights of natural persons only.
U.S. House of Representatives
2013-02-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IA
		113th CONGRESS
		1st Session
		H. J. RES. 29
		IN THE HOUSE OF REPRESENTATIVES
		
			February 14, 2013
			Mr. Nolan (for
			 himself and Mr. Pocan) introduced the
			 following joint resolution; which was referred to the
			 Committee on the
			 Judiciary
		
		JOINT RESOLUTION
		Proposing an amendment to the Constitution
		  of the United States providing that the rights extended by the Constitution are
		  the rights of natural persons only.
	
	
		That the following article is
			 proposed as an amendment to the Constitution of the United States, which shall
			 be valid to all intents and purposes as part of the Constitution when ratified
			 by the legislatures of three-fourths of the several States within seven years
			 after the date of its submission for ratification:
			
				 —
					1.The rights protected by the Constitution of
				the United States are the rights of natural persons only. Artificial entities,
				such as corporations, limited liability companies, and other entities,
				established by the laws of any State, the United States, or any foreign state
				shall have no rights under this Constitution and are subject to regulation by
				the People, through Federal, State, or local law. The privileges of artificial
				entities shall be determined by the People, through Federal, State, or local
				law, and shall not be construed to be inherent or inalienable.
					2.Federal, State and local government shall
				regulate, limit, or prohibit contributions and expenditures, including a
				candidate’s own contributions and expenditures, for the purpose of influencing
				in any way the election of any candidate for public office or any ballot
				measure. Federal, State and local government shall require that any permissible
				contributions and expenditures be publicly disclosed. The judiciary shall not
				construe the spending of money to influence elections to be speech under the
				First Amendment.
					3.Nothing contained in this amendment shall
				be construed to abridge the freedom of the
				press.
					.
		
